Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (U.S. Patent No. 9,097,599) in view of Rosenau (U.S. Pub. No. 2007/0125178).
Regarding Claim 1, Phan teaches a microfluidic pressure sensor (Figs. 5-6) comprising: a reference chamber (Fig. 5, element 10); a sensed volume containing a sample liquid (Figs. 5-6, element F); a microfluidic channel connecting an interior of the reference chamber to an interior of the sensed volume (Fig. 5-6, blind channel 1, column 5, lines 28-34); a volume of liquid contained and movable within the microfluidic channel while occluding the microfluidic channel (Fig. 5, portion of fluid F located in blind channel 1); and a sensor to output signals indicating positioning of the volume of 
Phan does not teach wherein the liquid is different from the sample liquid.  However, in analogous art, Rosenau teaches a capacitive pressure sensor including a liquid metal droplet 109 located in a fluidic channel between a fluid whose pressure is being measured (applied pressure via inlet 106) and a gas that is trapped in the channel 107 between the liquid metal droplet 109 and the end wall of the channel 107 (Fig. 1A and paragraphs [0014]-[0015]).  It would have been obvious to one skilled in the art at the time of the invention to include a liquid metal droplet as taught in Rosenau in the pressure sensor of Phan, in order to increase reliability of the pressure sensor (see Rosenau, paragraph [0008]).
Phan does not teach an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a volume sized to receive the volume of liquid and to inhibit movement of the volume of liquid from the microfluidic channel into the sensed volume.  However, Rosenau teaches a portion of channel 107 in the vicinity of inlet 106 that is equated to the expansion chamber of the Claim, as this portion of the channel 107 can receive at least a portion of the liquid metal droplet 109, is fluidly coupled between the fluid whose pressure is being measured and the rest of the channel 107, and reduces the chance of the liquid metal droplet 109 escaping the channel 107 (see Rosenau, paragraph [0020]).  It would have been obvious to one skilled in the art at the time of the invention to include an 
Phan does not teach that the expansion chamber has a cross-sectional area that is different than a cross-sectional area of the microfluidic channel.  However, this is taught in Rosenau in at least Fig. 1A.  As illustrated below, the highlighted section on the left side of the figure (adjacent to inlet 106), which is equated to the expansion chamber, has a cross-sectional area that is different from the highlighted section on the right side of the figure, which is equated to the microfluidic channel.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the invention to include an expansion chamber as taught in Rosenau in the pressure sensor of Phan, in order to prevent the liquid metal droplet 109 from escaping the channel 107 (see Rosenau paragraph [0020]). 
Regarding Claim 11, Phan teaches a method for sensing microfluidic pressure within a sensed microfluidic volume, the method comprising:  sensing a position of a volume of liquid within a microfluidic channel (Figs. 5-6, blind channel 1) connecting the sensed volume (Figs. 5-6, fluid F) to a reference chamber (Fig. 5, element 10); and 
Phan does not teach wherein the liquid is different from the sample liquid.  However, in analogous art, Rosenau teaches a capacitive pressure sensor including a liquid metal droplet 109 located in a fluidic channel between a fluid whose pressure is being measured (applied pressure via inlet 106) and a gas that is trapped in the channel 107 between the liquid metal droplet 109 and the end wall of the channel 107 (Fig. 1A and paragraphs [0014]-[0015]).  It would have been obvious to one skilled in the art at the time of the invention to include a liquid metal droplet as taught in Rosenau in the pressure sensor of Phan, in order to increase reliability of the pressure sensor (see Rosenau, paragraph [0008]).
Phan does not teach wherein the microfluidic channel includes an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a volume sized to receive the volume of liquid and to inhibit movement of the volume of liquid from the microfluidic channel into the sensed volume.  However, Rosenau teaches a portion of channel 107 in the vicinity of inlet 106 that is equated to the expansion chamber of the Claim, as this portion of the channel 107 can receive at least a portion of the liquid metal droplet 109, is fluidly coupled between the fluid whose pressure is being measured and the rest of the channel 107, and reduces the chance of the liquid metal droplet 109 escaping the channel 107 (see Rosenau, paragraph [0020]).  It would have been obvious to one skilled in the art at the time of the 
Phan does not teach that the expansion chamber has a cross-sectional area that is different than a cross-sectional area of the microfluidic channel.  However, this is taught in Rosenau in at least Fig. 1A.  As illustrated below, the highlighted section on the left side of the figure (adjacent to inlet 106), which is equated to the expansion chamber, has a cross-sectional area that is different from the highlighted section on the right side of the figure, which is equated to the microfluidic channel.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the invention to include an expansion chamber as taught in Rosenau in the pressure sensor of Phan, in order to prevent the liquid metal droplet 109 from escaping the channel 107 (see Rosenau paragraph [0020]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Rosenau as applied to claims 1 and 2 above, and further in view of Araci (U.S. Pub. No. 2016/0007851).
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Rosenau as applied to claims 1 and 2 above, and further in view of Debar (U.S. Patent No. 6,575,026).
Regarding Claim 4, Phan and Rosenau teach everything claimed as applied above to Claim 1.  Phan and Rosenau fail to disclose an optical sensor along the microfluidic channel.  However, in analogous art, Debar teaches an optical sensor in a microfluidic pressure sensor (Fig. 2, element 40, and column 5, lines 51-62).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use an optical sensor as is described in Debar in conjunction with the pressure sensor Phan and Rosenau because the use of the visual scale 40 of Debar “obviates the need for electrical elements of moving parts.  This in turn means that the absolute static pressure sensor 20 integrates with nearly any existing microfluidic device without modification of the fabrication process of the microfluidic device.  Therefore, this integration will not 
Regarding Claim 5, Phan in view of Rosenau and Debar teaches everything claimed as applied above to Claim 4.  Phan and Rosenau fail to disclose wherein the sensor comprises a second optical sensor along the microfluidic channel and spaced from the optical sensor.  However, in analogous art, Debar teaches a second optical sensor along the microfluidic channel and spaced from the optical sensor (Fig. 4, second visual scale 50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use optical sensors as is described in Debar in conjunction with the pressure sensor of Phan and Rosenau because the use of the visual scales of Debar “obviates the need for electrical elements of moving parts.  This in turn means that the absolute static pressure sensor 20 integrates with nearly any existing microfluidic device without modification of the fabrication process of the microfluidic device.  Therefore, this integration will not increase the fabrication cost of the pre-existing microfluidic device” (Debar, column 5, lines 51-62).

Claims 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Phan in view of Rosenau as applied to claims 1, 2, and 11 above, in further view of Wilhelmson (U. S. Patent No. 3,731,679).
Regarding Claim 6, Phan and Rosenau teach everything claimed as applied above to Claim 1.  Phan further teaches a local ground along the microfluidic channel (Fig. 5, element 20); and an electrode along the microfluidic channel spaced from the local ground (Fig. 5, element 21), wherein the electrode is to receive electrical 
Rosenau further teaches wherein the liquid comprises an electrically conductive liquid (liquid metal droplet 109). It would have been obvious to one skilled in the art at the time of the invention to include a liquid metal droplet as taught in Rosenau in the pressure sensor of Phan, in order to increase reliability of the pressure sensor (see Rosenau, paragraph [0008]).
Phan and Rosenau do not specifically disclose wherein the sensor comprises an impedance sensor, wherein an electrical impedance of the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field.  However, in analogous art, Wilhelmson teaches that the impedance between a pair of electrodes varies based on whether air or fluid (such as the liquid metal droplet of Rosenau) is located between the pair of electrodes (Wilhelmson, column 5, lines 13-26).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capacitive pressure sensor of Phan and Rosenau to operate based on impedance as is taught in Wilhelmson because the capacitance and the impedance between a pair of electrodes can both be calculated based on detected current under a given voltage (see, for example, Elibol, U. S. Pub. No. 2012/0061239, paragraph [0045]).
Regarding Claim 7, Phan in view of Rosenau and Wilhelmson teaches everything claimed as applied above to Claim 6.  Phan in view of Rosenau and Wilhelmson teach wherein an electrode is to receive electrical current forming a second electric field 
Regarding Claim 8, Phan in view of Wilhelmson and Rosenau teaches everything claimed as applied above to Claim 7.  Phan fails to teach wherein the electrode and the second electrode are on opposite sides of the local ground.  However, Rosenau teaches in paragraph [0033] that, in the configuration of Fig. 1D, certain electrodes can be grounded while others are maintained at a higher voltage, and, in paragraph [0034], that numerous electrodes arrangements can be implemented.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pressure sensor of Phan to include an electrode and a second electrode on opposite sides of a local ground as described in Rosenau because the configuration of electrodes described in Rosenau offers several different capacitances that can be 
Regarding Claim 9, Phan in view of Wilhelmson and Rosenau teaches everything claimed as applied above to Claim 6.  Phan fails to teach an electrode on a first side of the local ground; and a second electrode on a second side of the local ground, wherein each of the electrodes is to receive electrical current forming a respective electric field between the respective electrode and the local ground and wherein electrical impedance of the respective electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the respective electric field.  However, Rosenau teaches in paragraph [0033] that, in the configuration of Fig. 1D, certain electrodes can be grounded while others are maintained at a higher voltage, and, in paragraph [0034], that numerous electrodes arrangements can be implemented.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pressure sensor of Phan to include an electrode and a second electrode on opposite sides of a local ground as described in Rosenau because the configuration of electrodes described in Rosenau offers several different capacitances that can be monitored in response to pressure changes such that the pressure measurements are relatively accurate (see Rosenau, paragraph [0032]).
Regarding Claim 10, Phan and Rosenau teach everything claimed as applied above to Claim 1.  Phan further teaches a local ground along the microfluidic channel (Fig. 5, element 20); and an electrode along the microfluidic channel spaced from the local ground (Fig. 5, element 21), wherein the electrode is to receive electrical current forming an electric field between the electrode and the local ground and wherein 
Rosenau further teaches wherein the liquid comprises an electrically conductive liquid (liquid metal droplet 109). It would have been obvious to one skilled in the art at the time of the invention to include a liquid metal droplet as taught in Rosenau in the pressure sensor of Phan, in order to increase reliability of the pressure sensor (see Rosenau, paragraph [0008]).
Phan fails to disclose wherein the sensor comprises an impedance sensor, wherein an electrical impedance of the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the electric field.  However, in analogous art, Wilhelmson teaches that the impedance between a pair of electrodes varies based on whether air or fluid (such as the liquid metal droplet of Rosenau) is located between the pair of electrodes (Wilhelmson, column 5, lines 13-26).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capacitive pressure sensor of Phan to operate based on impedance as is taught in Wilhelmson because the capacitance and the impedance between a pair of electrodes can both be calculated based on detected current under a given voltage (see, for example, Elibol, U. S. Pub. No. 2012/0061239, paragraph [0045]).
Regarding Claim 12, Phan and Rosenau teach everything claimed as applied above to Claim 11.  Phan further teaches wherein sensing the position of the volume of liquid within the microfluidic channel comprises forming an electric field within the microfluidic channel between an electrode (Fig. 5, element 21) and a local ground (Fig. 5, element 20), wherein capacitance at the electrode varies based upon presence of the 
Regarding Claim 13, Phan in view of Rosenau and Wilhelmson teaches everything claimed as applied above to Claim 12.  Phan in view of Rosenau and Wilhelmson teaches wherein sensing the position of the volume of liquid within the microfluidic channel comprises forming an electric field within the microfluidic channel between an electrode and the local ground, wherein impedance at the electrode varies based upon presence of the volume of liquid within the microfluidic channel and within the second electric field, as is described above with respect to Claim 12.  Phan in view of Wilhelmson fails to teach that the electrode is a second electrode.  However, Rosenau teaches a series of electrodes spaced along a channel in a capacitive pressure sensor (Fig. 1D, electrodes 162, 163, and 164, and paragraphs [0031]-[0033]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pressure sensor of Phan to include additional electrodes as taught in .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenau in view of Su (U.S. Pub. 2005/0142567).  
Regarding Claim 14, Rosenau teaches a microfluidic chip comprising: a first microfluidic channel (Fig. 1D, fluid that is source of Applied Pressure at inlet 106), and a microfluidic pressure sensor comprising: a reference chamber (Fig. 1D, right side of fluidic channel 167); a second microfluidic channel (Fig. 1D, fluidic channel 167) connecting an interior of the reference chamber to an interior of the first microfluidic channel; a volume of liquid contained and movable within the second microfluidic channel while occluding the second microfluidic channel, wherein the volume of liquid is different from the sample fluid (liquid metal droplet 169); and a second sensor to output signals indicating positioning of the volume of liquid along the microfluidic channel, wherein positioning of the volume of liquid along the second microfluidic channel indicates a pressure of the first microfluidic channel (paragraphs [0030]-[0033]).  
Rosenau further teaches an expansion chamber fluidly coupled between the sensed volume and the microfluidic channel, the expansion chamber having a cross- sectional area that is different than a cross-sectional area of the microfluidic channel and a volume sized to receive the volume of liquid and to inhibit movement of the volume of liquid from the microfluidic channel into the sensed volume in Fig. 1D and paragraph [0020].  The portion of the channel 167 in the vicinity of inlet 106 (on the left 
Rosenau fails to teach a first sensor to sense a characteristic of a sample fluid within the first microfluidic channel.  However, in analogous art, Su teaches use of surface enhanced Raman spectroscopy (SERS) detection in microfluidic chips in paragraphs [0004]-[0005].  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a MEMS pressure sensor as described in Rosenau into a chip that performs SERS detection as described in Su because the MEMS pressure sensor of Rosenau can be built into devices that demand low power consumption, varying duty cycles, robust operation, and long-term stability (Rosenau, paragraph [0001).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenau in view of Su and Wilhelmson.
Regarding Claim 15, Rosenau in view of Su teaches everything claimed as applied above to Claim 14.  Su teaches use of surface enhanced Raman spectroscopy (SERS) detection, which is a type of SEL detection, in a microfluidic device in paragraph [0005].  Rosenau in view of Su fails to teach wherein the second sensor comprises an impedance sensor.  However, Rosenau does teach a capacitive pressure sensor .

Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.  As described above with respect to the updated rejections of Claims 1, 11, and 14, Rosenau teaches the newly-added Claim features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863